Citation Nr: 0217173	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-07 034 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (impotence).

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an initial compensable rating for 
urethral stricture disease, on appeal from an original grant 
of service connection.

(The issues of entitlement to service connection for left 
leg thrombophlebitis and residuals of a fractured pelvis are 
also on appeal but will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
December 1961.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which granted service connection for 
urethral stricture disease, with a zero percent initial 
rating, and denied service connection for a left shoulder 
disability, right leg thrombophlebitis, residuals of a 
fractured pelvis, and impotence.  At an October 2001 RO 
hearing, it was clarified that the veteran was actually 
seeking service connection for thrombophlebitis of the left 
leg, and thereafter a Supplemental Statement of the Case was 
issued re-characterizing that particular issue as requested 
by the veteran. 

The veteran is hereby notified that the Board is undertaking 
additional development on the issues of entitlement to 
service connection for left leg thrombophlebitis and 
residuals of a fractured pelvis.  This additional 
development is being undertaken pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 
20.903.  After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing these two issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims of entitlement to service connection for erectile 
dysfunction (impotence) and a left shoulder disability, and 
entitlement to an initial compensable rating for urethral 
stricture disease, on appeal from an original grant of 
service connection, has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran has a current diagnosis of erectile 
dysfunction, and reasonable doubt has arisen as to whether 
this disability is the direct result of inservice trauma.

3.  It is not shown that the veteran currently suffers from 
a left shoulder disability that had its onset or was 
aggravated during service.

4.  The service-connected urethral stricture disease is 
currently manifested by a daytime voiding interval of 
approximately three hours.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for erectile 
dysfunction (impotence) is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).

2.  Entitlement to service connection for a left shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 and West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

3.  The criteria for entitlement to an initial rating of 10 
percent for urethral stricture disease have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Part 4, Diagnostic 
Code 7518 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the three claims being 
reviewed at this time by the Board.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002); see also the recent decision of Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  See also Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record with regard to the three claims hereby under review, 
and has provided appropriate advice to the veteran regarding 
the need for him to submit specific types of competent 
evidence that will substantiate his claims, and as to the 
specific reasons for denying his claims.  For instance, by 
letters dated in June and November 2000, the RO advised the 
veteran of the specific action he needed to take in order to 
submit complete applications for VA benefits, specifically 
by submitting competent evidence demonstrating that the 
claimed disabilities were incurred during service or were in 
any way causally related to service.  The veteran was also 
advised at that time that he would be scheduled for VA 
medical examinations, which were necessary to clarify the 
nature and etiology of the claimed conditions.  He was 
further informed that the process of gathering all necessary 
evidence in his case would probably take several months to 
complete, but that the RO would nevertheless make every 
effort to complete his claim as soon as possible.  In 
December 2000, the veteran underwent VA medical examinations 
that are considered adequate for purposes of deciding the 
three claims hereby under review.  The reports of those 
examinations are part of the record.

Additionally, it is noted that in a February 2002 
Supplemental Statement of the Case, the RO notified the 
veteran of the enactment of the VCAA, and once again 
explained to him the rationale for the decision which he had 
appealed to the Board.  The veteran was also scheduled for a 
Travel Board Hearing that was to be conducted on June 26, 
2002, but the record shows that the veteran failed to report 
for that hearing.  His failure to show for the hearing is 
construed as his express withdrawal of his request for such 
a hearing.  Finally, by letter dated in June 2002, the RO 
notified the veteran that his appeal was being certified to 
the Board and that, consequently, his claims file was being 
transferred to the Board's headquarters in Washington, D.C., 
and that he had the right to submit additional evidence or 
argument within 90 days from that letter.

Other than his representative's Written Brief Presentation 
dated in July 2002, no additional evidence or argument has 
been received from the veteran since the June 2002 letter 
was issued, and the Board notes that the veteran has not 
provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran regarding these three 
matters is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the three above 
cited matters on appeal have been made by the agency of 
original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

First issue
Entitlement to service connection for erectile dysfunction 
(impotence)

The record shows that the veteran was struck and run over by 
the dual wheels of a gasoline truck during service in 
January 1959, while on active duty, and that as a result of 
that incident, he was hospitalized for approximately two-
and-a-half months due to fractures to his pubis and ischium 
bones, with some displacement of the fragments, particularly 
on the left side.  During that admission, he had an episode 
of right leg thrombophlebitis, which was treated with 
anticoagulants and Ace bandages, and an elastic stocking 
that the veteran wore for several months in order to 
maintain the venous drainage of his right lower extremity.

On appeal, the veteran contends that, as a result of the 
above inservice trauma, he developed impotence, which should 
therefore be service-connected.  He underwent a VA urology 
examination in December 2000, at which time he gave a 
history of "poor erections" since his inservice injury, 
worse for the past year since he started taking cardiac 
medications and Prednisone.  On examination, the genitalia 
were normal.  The impression was listed as follows:

Erectile dysfunction, multiple 
etiologies.  History suggest that the 
[veteran] may have had slight venous 
leak following his history of urethral 
trauma that contribute to his erections 
not being full rigid after the accident.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and 
negative evidence exists which does not satisfactorily prove 
or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.102 
(2002).

In the present case, it is shown that the veteran suffered 
trauma to the lower part of his body during service in 
January 1959, that he now suffers from the claimed 
disability of erectile dysfunction, and that a physician has 
opined that that inservice trauma may have very well 
contributed to the current disability.  Reasonable doubt 
exists as to whether the veteran's erectile dysfunction is 
the direct result of inservice trauma.  Thus, the Board 
concludes, resolving any reasonable doubt in favor of the 
veteran, that entitlement to service connection for erectile 
dysfunction (impotence) is warranted.



Second issue
Entitlement to service connection for a left shoulder 
disability

The veteran contends that the injuries sustained during 
service in January 1959 included a dislocation of the left 
shoulder and that, ever since that incident, he has had 
several dislocations of that shoulder.  He accordingly 
believes that he suffers from a left shoulder disability 
that should be service-connected due to its being causally 
related to service.

The veteran's service medical records, to include those 
describing the January 1959 accident, are totally silent as 
to any injury to the left shoulder, and post-service VA 
medical records dated almost 40 years after service (in 1999 
and 2000) reveal medical treatment for rheumatoid arthritis 
of multiple joints, to include both shoulders.

On VA "joints" medical examination in December 2000, the 
veteran offered a chief complaint of thoracic back pain and 
the examiner noted that the veteran had been diagnosed with 
polymyalgia rheumatica and had "a working diagnosis 
initially of reflex sympathetic dystrophy which was ruled 
out with bone scan."  The veteran also complained of lower 
back pain and knee and hip pain, off and on.  On 
examination, there was painful abduction of the shoulders 
after 90 degrees, but there was complete range of motion and 
internal and external rotation, and no tenderness to 
palpation.  The examiner noted that, while an initial bone 
scan done in September 1999 had revealed "increased uptake" 
over the shoulders, these findings were not evident on a 
repeated bone scan done in October 2000.  The examiner 
stated, in the assessment section, that the veteran had 
"most probably rheumatoid arthritis which began in October 
1999" and was well controlled, and that there was also 
evidence of osteoporosis and vertebral fractures.  He 
further opined the following:

His arthritis began, as mentioned, a 
year ago and I don't think this has any 
relation with the lower back pain, knee 
and hip pain that he had years ago when 
he was 20 years old.  The [veteran] will 
require persistent follow up in 
Rheumatology as he already has, and 
perhaps chronic treatment. 

As noted above, there is no evidence of inservice injury to 
the left shoulder, and the current disabilities affecting 
several of the veteran's musculoskeletal joints, to include 
those in his left shoulder, have been noted to have started 
many years after service (in 1999) and to not be causally 
related to the inservice trauma of January 1959.

In sum, the Board finds that it is not shown that the 
veteran currently suffers from a left shoulder disability 
that had its onset or was aggravated during service.  In 
view of this finding, the Board concludes that entitlement 
to service connection for a left shoulder disability is not 
warranted.  The doctrine of reasonable doubt has certainly 
been considered but it has been found not to be applicable 
to this matter insofar as the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left shoulder disability.

Third issue
Entitlement to an initial compensable rating for urethral 
stricture disease

In the April 2001 rating decision hereby on appeal, the RO 
granted an initial noncompensable rating for the veteran's 
urethral stricture disease.  The veteran has expressed his 
disagreement with that initial rating, and essentially 
contends that because of this service-connected disability, 
he now has a slow stream when urinating.

On VA urology examination in December 2000, the veteran 
stated that, while he had been suffering from a slow stream 
while urinating since his inservice injury of January 1959, 
this had not been a significant problem from a standpoint of 
infection and frequency of urination.  He also said, 
however, that it now took him longer to urinate, that his 
stream was not as forceful, and that at least one or two 
people would come and void next to him when he was using the 
urinal before he actually completed his urination.  The 
veteran reported nocturia times one and his frequency of 
urination as four times a day.  As noted earlier, his 
genitalia were normal on examination.  The impression was 
listed as history of pelvic fracture with urethral 
disruption treated conservatively with a Foley catheter, and 
history of slow stream probably related to possible urethral 
stricture disease.

At the October 2001 RO hearing, the veteran indicated that 
he has a slow stream when urinating, that "[t]hat's the only 
condition I have with it," and that "[i]t doesn't hurt or 
burn or anything.  It's just slow."  When asked if this 
condition had gotten any worse over the years, he stated 
that he didn't think so, as it had stayed about the same.

At the outset, it is noted that, insofar as the appeal of 
this issue arises from an initial rating of zero percent 
assigned upon awarding service connection for urethral 
stricture disease, the entire body of evidence is for equal 
consideration.  This essentially means that, consistent with 
the facts found, the rating assigned for this disability may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where an increased rating is at 
issue, the present level of the disability is the primary 
concern).  Accordingly, the Board has re-characterized the 
issue on appeal as shown on the first page of this decision 
and has considered, as the RO certainly did, the potential 
for staged ratings in this case.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.

The evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding 
that disorder.  38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

The service-connected urethral stricture is currently rated 
as noncompensable under Diagnostic Code 7518 of VA's 
Schedule for Rating Disabilities (the Schedule), which 
mandates the rating of this disability to be accomplished 
under the criteria for voiding dysfunction.  See 38 C.F.R. 
§ 4.115b, Part 4, Diagnostic Code 7518.  

Section 4.115a of the Schedule provides the criteria for 
rating voiding dysfunction and states at the outset that 
where diagnostic codes refer the decisionmaker to these 
specific areas dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  It 
goes on to mandate that voiding dysfunction is to be rated 
as urine leakage, frequency, or obstructed voiding, with the 
ratings indicated in the three following paragraphs.  
38 C.F.R. § 4.115a.

Urine leakage symptoms may warrant ratings ranging between 
20 and 60 percent, depending on the severity of the leakage.  
38 C.F.R. § 4.115a.

Obstructive voiding symptoms may warrant a minimum rating of 
zero percent when there is obstructive symptomatology with 
or without stricture disease requiring dilatation one to two 
times per year, and a rating of 10 percent when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, or decreased force of stream) with any one or 
combination of the following:  (1) post void residuals 
greater than 150 cc; (2) uroflowmetry, with markedly 
diminished peak flow rate of less than 10 cc per second; (3) 
recurrent urinary tract infections secondary to obstruction; 
and (4) stricture disease requiring periodic dilatation 
every two to three months.  Additionally, a maximum rating 
of 30 percent would be warranted if the obstructive voiding 
is manifested by urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

Urinary frequency symptoms may warrant the following 
ratings:  10 percent for daytime voiding interval between 
two and three hours, or when there is awakening to void two 
times per night; 20 percent for daytime voiding interval 
between one and two hours, or awakening to void three to 
four times per night; and 40 percent  for daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night.  38 C.F.R. § 4.115a.

In the present case, there is no evidence of urine leakage, 
but there is some evidence 
of urine frequency symptoms, which the veteran has reported 
as requiring him to urinate four times every day.  A liberal 
interpretation of this data would mean, assuming that the 
veteran is awake for approximately 12 hours every day, that 
the veteran urinates approximately every three hours.  This 
would represent urinary frequency enough to warrant a 10 
percent initial rating in this case, under the provisions of 
Diagnostic Code 7518 and Section 4.115a of the Schedule, on 
the basis of urinary frequency symptoms.  Reasonable doubt 
has been resolved in favor of the veteran.

It appears that the 10 percent rating being granted at this 
time may also be partially supported on the basis of there 
being marked obstructive voiding symptomatology, in the form 
of the slow stream that the veteran has reported, although 
it is not clear whether any of the four above mentioned 
criteria that are also needed for such a finding are met in 
this case.  It is not necessary to clarify this, however, 
insofar as the veteran is hereby being granted a 10 percent 
rating on the basis of urinary frequency symptoms.  Also, it 
is clear that a rating of 30 percent for obstructive voiding 
symptomatology is not warranted because it is not shown that 
there is urinary retention requiring intermittent or 
continuous catheterization.

In view of the above finding, and resolving any reasonable 
doubt in favor of the veteran, the Board concludes that the 
criteria for entitlement to an initial rating of 10 percent 
for urethral stricture disease have been met.


ORDER

1.  Service connection for erectile dysfunction (impotence) 
is granted.

2.  Service connection for a left shoulder disability is 
denied.

3.  A 10 percent initial rating is granted for the service-
connected urethral stricture disease, subject to the laws 
and regulations governing the award and disbursement of 
monetary benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

